 1     Terrado Law Offices
       SUSAN B. TERRADO #208869
 2     4381 Broadway St. #102
       American Canyon, CA 94503
 3     707-637-8021

 4
       SUSAN B. TERRADO
 5
       Attorney for Debtors
 6

 7                                    UNITED STATES BANKRUPTCY COURT
 8                  FOR THE NORTHERN DISTRICT OF CALIFORNIA – SANTA ROSA DIVISION
 9

10

11     In Re:                                        )    Case No.: 13-11540
                                                     )
12     ALLAIN PASCO AND MARIA PASCO                  )    MOTION TO VALUE SECURITY OF PARTNERS FOR
                                                     )    PAYMENT RELIEF DE II, LLC AND TO DECLARE
13                                Debtors
                                                     )    LIENS WHOLLY UNSECURED
                                                     )
14                                                   )
                                                     )
15                                                   )
                                                     )
16

17                    MOTION TO VALUE SECURITY AND DECLARE LIEN WHOLLY UNSECURED

18     Allain Pasco and Maria Pasco (hereinafter “debtors”), by counsel, hereby moves

19     the Court to value security according to Federal Rule Bankruptcy Procedure §3012

20     and 11 U.S.C. §506(a) to obtain an order to determine the value and status of the

21     claim of Partners for Payment Relief DE II, LLC (“2nd Lienholder) as a wholly

22     unsecured claim and to void the lien of Partners for Payment Relief DE II, LLC on

23     their property located at 26 Sequoia Grove Way, American Canyon, CA 94503.                   This

24     motion is being brought pursuant to B.L.R. 9014-1(b)(3).                In support of this

25     motion the debtors state as follows:

26     1.       The debtors commenced this case on August 8, 2013 with the filing of a

       petition for relief under Chapter 13 of the Bankruptcy Code with case number
27
       2013-11540.
28




     Case: 13-11540     Doc# 27    Filed: 11/05/13       Entered: 11/05/13 12:45:21   Page 1 of 3
 1     2.    As described more fully in the petition’s Schedule A, the debtors own the

 2     single family home at 26 Sequoia Grove Way, American Canyon, CA 94503

 3     (hereinafter, “the subject property”).

       3.    As evidenced by the declarations filed concurrently with this motion, the
 4
       subject property currently has a fair market value of $425,000.
 5
       4.    Creditor Deutsche Bank Trust Company Americas, as Trustee for Residential
 6
       Accredit Loans, Inc. Mortgage Asset-Backed Pass Through Certificates, Series
 7
       2006-QA7 (hereinafter collectively referred to as "Deutsche") holds a first
 8
       mortgage lien on the subject property.      This lien arises from a mortgage the
 9
       debtors granted to GMAC Mortgage LLC and otherwise later assigned to or acquired
10
       by Deutsche secured by a deed of trust dated May 25, 2006 and recorded in the
11
       Napa County Recorder's Office on June 1, 2006 as Document #2006-0019127 in the
12
       amount of five hundred sixty seven thousand three hundred ($567,300).
13
       5.    The current indebtedness secured by the debtors’ first mortgage held by
14
       Deutsche is approximately $595,720.64.
15
       6.    On, May 23, 2007 the debtors entered into a loan transaction with GMAC
16
       Mortgage LLC (junior mortgagee) in the amount of fifty five thousand eight
17
       hundred fifty dollars ($150,000). GMAC Mortgage LLC mortgage was purportedly
18
       secured by the subject property because a deed of trust was granted and recorded
19
       on June 25, 2007 in the Napa County Recorder's Office as doc #2007-0021260.
20
       7.    Subsequently, on March 30, 2012 GMAC Mortgage, LLC assigned its Deed of
21
       Trust to Wilmington Trust, N.A.
22
       8.    Wilmington Trust, N.A. then assigned its Deed of Trust to Partners for
23
       Payment Relief DE II, LLC on April 23, 2013.
24
       9.    The lien securing any claim of Partners for Payment Relief DE II, LLC
25
       (junior mortgagee)is junior to the first lien of Deutsche whose lien exceeds the
26
       fair market value of the subject property.
27
       10.   The value of the Partners for Payment Relief DE II, LLC (junior mortgage)
28
       interest in the estate’s interest in the subject property is $0.00.




     Case: 13-11540   Doc# 27   Filed: 11/05/13   Entered: 11/05/13 12:45:21   Page 2 of 3
 1     11.     Pursuant to 11 U.S.C. §506(a), the allowable secured claim of Payment Relief

 2     DE II, LLC is $0.00.       Therefore, Partners for Payment Relief DE II, LLC claim is

 3     wholly unsecured.

       12.     Under the terms of their Chapter 13 Plan the debtors provide for payment to
 4
       Partners for Payment Relief DE II LLC (junior mortgage) consistently with
 5
       treatment of all other general unsecured creditors.
 6

 7
       WHEREFORE, the debtors request that this Court enter an Order providing that:
 8
       a.       The interest of Partners for Payment Relief DE II, LLC (junior mortgage)
 9
               in the   subject real estate is $0.00,
10
             b. The lien of Partners for Payment Relief DE II, LLC (junior mortgagee) on
11
               the real property at    26 Sequoia Grove Way, American Canyon, CA       94503 and
12
               specifically any lien described in the mortgage and note from the debtors
13
               to Partners for Payment Relief DE II, LLC is void.
14

15
       Dated: November 4, 2013                                /s/ Susan B. Terrado
16
                                                              Susan B. Terrado
17
                                                              Attorney For Debtors
18

19

20

21

22

23

24

25

26

27

28




     Case: 13-11540     Doc# 27    Filed: 11/05/13   Entered: 11/05/13 12:45:21   Page 3 of 3
